Table of Contents

CHANGE IN CONTROL AGREEMENT

This Agreement is entered into this          day of October 2006 by and between
TeamStaff, Inc., a New Jersey corporation (the ‘‘Company’’) and James D. Houston
(the ‘‘Employee’’).

WHEREAS, the Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Employee to his assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company in connection with any transaction
therefore (a ‘‘Transaction’’); and.

WHEREAS, the Company and Employee presently are parties to that certain
Severance Agreement dated October 11, 2005 (the ‘‘Severance Agreement’’).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

1.    Change in Control.    For purposes of this Agreement, a ‘‘Change in
Control’’ means any of the following events:

a.    (i)    An acquisition (other than directly from the Company) after the
date hereof of any voting securities of the Company (the ‘‘Voting Securities’’)
by any ‘‘Person’’ (as the term person is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the ‘‘1934 Act’’))
immediately after which such Person has ‘‘Beneficial Ownership’’ (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a ‘‘Non-Control
Acquisition’’ (as defined below) shall not constitute an acquisition which would
cause a Change in Control. A ‘‘Non-Control Acquisition’’ shall mean an
acquisition by (1) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Company or (y) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a ‘‘Subsidiary’’), or (2) the
Company or any Subsidiary.

(ii)    Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because a Person (the ‘‘Subject Person’’) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the
Beneficial    Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

b.    The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the ‘‘Incumbent Board’’), cease for any reason
to constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened ‘‘Election Contest’’ (as described in Rule 14a-11 promulgated under
the 1934 Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a ‘‘Proxy Contest’’),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

c.    Approval by stockholders of the Company of:

(i)    A merger, consolidation or reorganization involving the Company, unless:
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization,


--------------------------------------------------------------------------------


Table of Contents

own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least 50.1percent of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger or
consolidation or reorganization (the ‘‘Surviving Corporation’’) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization, (2) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least two-thirds of the members of the board of directors of the Surviving
Corporation, and (3) no Person (other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation or any Subsidiary) becomes Beneficial Owner
of 30 percent or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities as a result of such merger,
consolidation or reorganization, a transaction described in clauses (1) through
(3) shall herein be referred to as a ‘‘Non-Control Transaction’’; or

(ii)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions; or

(iii)    The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

d.    Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and such
termination either (i) was at the request of any third party who has indicated
an intention or taken steps reasonably calculated to effect a Change in Control
(a ‘‘Third Party’’); (ii) was without Cause (as defined in the Severance
Agreement); or (iii) otherwise occurred in connection with, or in anticipation
of, a Change in Control, then for all purposes of this Agreement, the date of a
Change in Control with respect to the Employee shall mean the date immediately
prior to the date of such termination of the Employee’s employment.

2.    In the event of a Change of Control, the Company shall pay and/or provide
to the Employee, the following compensation and benefits on the date such Change
in Control is effective:

a.    In addition to the Severance Payment (as defined in the Severance
Agreement), the Company shall pay the Employee an amount equal to 100% of
Employee’s then current annual Base Salary ($180,000.00 as of the date of this
Agreement). Employee shall be entitled to such payment whether or not his
employment with the Company or a successor in interest to the Company continues
after the Change of Control, and whether or not Employee declines an offer of
continued employment with the Company or a successor in interest.

b.    The conditions to the vesting of any outstanding incentive awards
(including restricted stock, stock options and granted performance shares or
units) granted to the Employee under any of the Company’s plans, or under any
other incentive plan or arrangement, shall be deemed void and all such incentive
awards shall be immediately and fully vested and exercisable.

3.    Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an ‘‘excess parachute payment’’ as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
‘‘Code’’), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this paragraph 3 by written notice to the Company within five
(5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.


--------------------------------------------------------------------------------


Table of Contents

4.    Efforts Required:    Employee will use reasonable business efforts to
assist the Company in bringing about the closing of a Transaction, and Employee
will follow all the directions of the Company in that respect.

5.    Confidentiality of this Agreement:    Employee agrees not to reveal the
terms of this agreement or the fact that such agreement exists, except: (i) to
Employee’s immediate family, tax advisors and attorneys; (ii) as required by
applicable law, regulation, or legal process; and (iii) for the purpose of
enforcing this agreement, should that ever be necessary.

6.    Non-Waiver:    Employee The parties agree the failure of either of them to
seek redress for violation or insist upon strict performance of any provision of
this Agreement shall not constitute a waiver thereof and shall not prevent the
Company or the Employee from seeking redress for any subsequent violation.

7.    Entire Agreement; Governing Law; Attorneys’ Fees:    When signed by
Employee, on Employee’s own behalf and on behalf of Employee’s heirs, executors,
successors, agents, assigns and representatives, and the Company on its own
behalf and on behalf its parent, subsidiary and affiliated corporations and
their respective successors, assigns, representatives, agents, shareholders,
officers, directors and employees, this Agreement constitutes the full and
entire agreement between the parties, other than as set forth in the Severance
Agreement, which shall remain in full force and effect. The laws of the State of
New Jersey, other than that state’s conflicts of law rules, which are deemed to
be inapplicable herein, will apply to any dispute concerning this Agreement.
Employee and Company agree to submit any disputes concerning the interpretations
or enforceability of this Agreement to the courts of the State of New Jersey
serving Somerset County, and Employee consents to the personal jurisdiction of
those courts. The court shall award the prevailing party in any such litigation
their reasonable attorneys’ fees and costs of suit.

8.    Severability:    Employee and Company agree that in the event that any of
the provisions of this Agreement are determined by a court of competent
jurisdiction to be contrary to any applicable statute, law, rule, or policy or
for any reason unenforceable as written, then such court may modify any of such
provisions so as to permit enforcement thereof to the maximum extent permissible
as thus modified. Further, the parties agree that any finding by a court of
competent jurisdiction that any provision of this Agreement is contrary to any
applicable statute, law, rule or policy or for any reason unenforceable as
written shall have no effect upon any other provision and all other provisions
shall remain in full force and effect.

9.    Counterparts; Execution.    This Agreement may be executed in counterparts
and by facsimile by the parties, which together shall constitute one agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] TEAMSTAFF, INC. [spacer.gif]
[spacer.gif] AGREED AND ACCEPTED:   [spacer.gif] [spacer.gif]   By:    Steve
Johnson
Its:    Chairman of the Board [spacer.gif] [spacer.gif] James D. Houston
[spacer.gif]


--------------------------------------------------------------------------------


Table of Contents

ADDENDUM TO CHANGE IN CONTROL AGREEMENT

This Addendum to Change in Control Agreement is entered into as of the 31st day
of October 2006 by and between TeamStaff, Inc., a New Jersey corporation (the
‘‘Company’’) and James D. Houston (the ‘‘Employee’’).

WHEREAS, the Company and Employee presently are parties to that certain Change
in Control Agreement dated October 31, 2006 (the ‘‘Agreement’’).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

1.    Term.    The term of the Agreement will commence on October 31, 2006, and
remain in effect concurrently with that certain Severance Agreement dated
October 11, 2005 between the Company and the Employee, and subject to the term
and termination provisions set forth in Article VI of the Severance Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] TEAMSTAFF, INC. [spacer.gif]
[spacer.gif] AGREED AND ACCEPTED:   [spacer.gif] [spacer.gif]   By:    T.
Stephen Johnson
Its:    Chairman of the Board [spacer.gif] [spacer.gif] James D. Houston
[spacer.gif]


--------------------------------------------------------------------------------


Table of Contents

SEVERANCE AGREEMENT

AGREEMENT made as of the 11th day of October, 2005 by and between James D.
Houston, residing at 158 West 81st Street, New York, NY 10024 (hereinafter
referred to as the ‘‘Employee’’) and TEAMSTAFF, INC., a New Jersey corporation
with principal offices located at 300 Atrium Drive, Somerset, New Jersey (the
‘‘Company.’’)

ARTICLE I

DEFINITIONS

1.1    Accrued Compensation.    Accrued Compensation shall mean an amount which
shall include all amounts earned or accrued through the ‘‘Termination Date’’ (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

1.2    Base Salary.    Base Salary shall mean the highest annualized rate of
Employee’s base compensation in effect at any time during the ninety (90) day
period prior to the Date of Termination of Employment, and shall include all
amounts of Employee’s base compensation that are reported as income, provided
however, that Base Salary shall not include any bonus or any other payment
contingent on performance.

1.3    Bonus Amount.    Bonus Amount shall mean the greater of the most recent
annual bonus paid or payable to the Employee, or, if greater, the annual bonus
paid or payable for the full fiscal year ended prior to the fiscal year during
which a Termination Date or a Change in Control occurred.

1.4    Cause.    Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Board of Directors or the Chief Executive
Officer of the Company; (ii) formal charge, indictment or conviction of the
Employee of any misdemeanor involving fraud or embezzlement or similar crime, or
any felony; (iii) breach by the Employee of any material provision of this
Agreement; (iv) conduct amounting to fraud, dishonesty, gross negligence,
willful misconduct or recurring insubordination; or (v) excessive absences from
work, other than for illness or Disability; provided that the Company shall not
have the right to terminate the employment of Employee pursuant to the foregoing
clauses (i), (iii), (iv), and (v) above unless written notice specifying such
breach shall have been given to the Employee and, in the case of breach which is
capable of being cured, the Employee shall have failed to cure such breach
within thirty (30) days after his receipt of such notice.

1.5    Continuation Benefits.    Continuation Benefits shall be the continuation
of the Employee’s Standard Benefits provided by the Company for a period of six
(6) months from the Termination Date, or such other period as specifically
stated by this agreement (the ‘‘Continuation Period’’) at the Company’s expense
on behalf of the Employee and his dependents; provided, however, that (i) in no
event shall the Continuation Period exceed 6 months from the Termination Date;
and (ii) the level and availability of benefits provided during the Continuation
Period shall at all times be subject to the post-employment conversion or
portability provisions of the benefit plans. The Company’s obligation hereunder
with respect to the foregoing benefits shall also be limited to the extent that
if the Employee obtains any such benefits pursuant to a subsequent employer’s
benefit plans, the Company may reduce the coverage of any benefits it is
required to provide the Employee hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverages and benefits required to be provided hereunder. This
definition of Continuation Benefits shall not be interpreted so as to limit any
benefits to which the Employee, his dependents or beneficiaries may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.

1.6    Disability.    Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of (30)


--------------------------------------------------------------------------------


Table of Contents

consecutive days, and Employee has not returned to his full time employment
prior to the Employment Termination Date as stated in the ‘‘Notice of
Termination of Employment’’ (as defined below).

1.7    Employment Termination Date.    Employment Termination Date shall mean
(i) in the case of the Employee’s death, his date of death; (ii) in all other
cases, the date specified in the Notice of Termination of Employment; provided,
however, if the Employee’s employment is terminated by the Company due to
Disability, the date specified in the Notice of Termination of Employment shall
be at least 30 days from the date the Notice of Termination of Employment is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.

1.8    Notice of Termination of Employment.    Notice of Termination of
Employment shall mean a written notice from the Company, or the Employee, of
termination of the Employee’s employment which indicates the specific
termination provision in this Agreement relied upon, if any. A Notice of
Termination of Employment served by the Company shall specify the effective
Employment Termination Date.

1.9    Pro Rata Bonus.    Pro Rata Bonus shall mean an amount equal to the
greater of (i) the Bonus Amount or (ii) an amount equal to the bonus objective
or target established by the Board for the Employee for the fiscal year in which
the termination occurs, in each case, multiplied by a fraction the numerator of
which is the number of days in the fiscal year through the Termination Date and
the denominator of which is 365.

1.10    Severance Payment.    Severance Payment shall mean (i) the Accrued
Compensation; (ii) the Continuation Benefits; (iii) a cash payment equal to six
(6) months Base Salary, payable in accordance with the Company’s regular payroll
periods, commencing on the first day of the first payroll period following the
Employment Termination Date; and (iv) a Pro Rata Bonus.

1.11    Termination Agreement.    Termination Agreement shall mean the Company’s
form of Termination Agreement to be signed by Employee at the time of
termination of employment, in form reasonably requested by the Company. The
Termination Agreement shall contain, among other terms, a general release and a
non-disparagement clause and shall be delivered to Employee for Employee’
consideration in accordance with applicable law.

ARTICLE II

EMPLOYMENT

2.1    Employee’s employment is at-will and nothing in this Agreement is
intended, or shall be construed, to limit the right of the Company to terminate
Employee’s employment at any time in its sole discretion.

ARTICLE III

NON-DISCLOSURE

3.1    The Employee shall not, at any time during or after the termination of
his employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, computerized payroll, accounting and information business, personnel
and/or employee leasing business of the Company and its subsidiaries, including
information relating to any customer of the Company or pool of temporary
employees, or any other nonpublic business information of the Company and/or its
subsidiaries learned as a consequence of Employee’s employment with the Company
(collectively referred to as the ‘‘Proprietary Information’’). For the purposes
of this Agreement, trade secrets and confidential information shall mean
information disclosed to the Employee or known by him as a


--------------------------------------------------------------------------------


Table of Contents

consequence of his employment by the Company, whether or not pursuant to this
Agreement, and not generally known in the industry. The Employee acknowledges
that trade secrets and other items of confidential information, as they may
exist from time to time, are valuable and unique assets of the Company, and that
disclosure of any such information would cause substantial injury to the
Company.

3.2    If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.

3.3    Employee further agrees to keep the terms and of this Agreement, and the
existing of a severance arrangement with the Company confidential, and will not
disclose any information concerning this Agreement except to Employee’s
attorneys, accountants or immediate family members provided they are made aware
of and agree to the confidentiality provisions.

ARTICLE IV

RESTRICTIVE COVENANT

4.1    In the event of the termination of employment with the Company for any
reason, Employee agrees that he will not, for a period of six (6) months
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which is involved in
the business of providing (i) temporary and/or permanent staffing of healthcare
personnel, and/or (ii) payroll processing, or is otherwise engaged in the same
or similar business as the Company in direct competition with the Company, or
which the Company was in the process of developing, during the tenure of
Employee’s employment by the Company. Notwithstanding the foregoing, the
ownership by Employee of less than 5 percent of the shares of any publicly held
corporation shall not violate the provisions of this Article IV.

4.2    In furtherance of the foregoing, Employee shall not during the aforesaid
period of non-competition, directly or indirectly, in connection with any
computerized payroll, or temporary and/or permanent staffing of healthcare
personnel business, or any business similar to the business in which the Company
was engaged, or in the process of developing during Employee’s tenure with the
Company, solicit any customer or employee of the Company who was a customer or
employee of the Company during the term of his employment.

4.3    If any court shall hold that the duration of non-competition or any other
restriction contained in this Article IV is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.

ARTICLE V

SEVERANCE PAYMENT; TERMINATION OF OPTIONS

5.1    In the event (1) the Company terminates Employee’s employment without
Cause, or (2) Employee voluntarily resigns within thirty (30) days after notice
of termination of this Agreement is given by the Company in accordance with
Section 6.2, and, in either case, Employee does not violate the provisions of
Articles III and IV and signs a Termination Agreement, Employee shall be paid a
Severance Payment.

5.2    In the event Employee is terminated for Cause any and all employment
stock options held by Employee, whether vested or unvested, shall immediately
terminate and Employee shall not be entitled to exercise such options.


--------------------------------------------------------------------------------


Table of Contents

ARTICLE VI

TERM AND TERMINATION

6.1    This Agreement shall commence as of the date set forth in the first
paragraph of this agreement, and shall continue in effect until terminated by
the Company or the Employee in accordance with this Agreement.

6.2    The Company may terminate this Agreement at any time upon written notice
to Employee specifying the effective date of termination of this Agreement,
which date shall not be earlier than thirty (30) days from the date such notice
is given; provided however, that Employee shall have the right to resign within
thirty (30) days after such notice is given by the Company, and such
resignation, solely for purposes of this Agreement, shall be deemed a
termination of Employee’s employment without Cause.

6.3    This Agreement shall automatically terminate upon the voluntary
resignation of Employee.

ARTICLE VII

TERMINATION OF PRIOR AGREEMENTS

7.1    This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements between the parties regarding severance payments
or benefits, whether oral or written prior to the effective date of this
Agreement.

ARTICLE VIII

ARBITRATION, COSTS AND INDEMNIFICATION; COOPERATION

8.1    Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles III or IV hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of New Jersey in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field or fields involved in the dispute (e.g., corporate,
employment, trade secret, non-competition, or securities law). Any judgment upon
any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties. Whether in arbitration or in any
litigation between the parties in federal or state court relating to or
concerning this Agreement, it is agreed that the losing shall pay the prevailing
party’s reasonable attorney’s fees and costs.

8.2    The Company hereby agrees to indemnify, defend, and hold harmless
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, and to the fullest extent
permitted by law, except for any claims arising out of a breach of any
restrictive covenant, non-solicitation agreement or similar arrangement between
Employee and an entity other than the Company.

8.3    Employee shall cooperate fully with the Company in the prosecution or
defense, as the case may be, of any and all actions, governmental inquiries or
other legal or regulatory proceedings in which Employee’s assistance may be
reasonably requested by the Company. Reasonable expenses arising from the
cooperation will be reimbursed within the Company’s guidelines.

ARTICLE IX

SEVERABILITY

If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.


--------------------------------------------------------------------------------


Table of Contents

ARTICLE X

NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses as set
forth below or to any such other address as the party to receive the notice
shall advise by due notice given in accordance with this paragraph. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

The current addresses of the parties are as follows:

IF TO THE COMPANY:             TeamStaff, Inc.
                                                           300 Atrium Drive
                                                           Somerset, NJ 08873

IF TO THE EMPLOYEE:           James D. Houston
                                                           158 West 81st Street
                                                           New York, NY 10024

ARTICLE XI

BENEFIT

This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.

ARTICLE XII

WAIVER

The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.

ARTICLE XIII

GOVERNING LAW

This Agreement has been negotiated and executed in the State of New Jersey which
shall govern its construction and validity.

ARTICLE XIV

JURISDICTION

Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New Jersey, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New Jersey.

ARTICLE XV

ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.


--------------------------------------------------------------------------------


Table of Contents

ARTICLE XVI

RIGHT TO ATTORNEY

Employee is hereby advised of Employee’s rights to review this Agreement with
counsel of Employee’s choice. Employee has had the opportunity to consult with
an attorney and/or other advisor of Employee’s choosing before signing the
Agreement, and was given a period of twenty-one (21) days to consider the
Agreement. Employee is permitted, at his discretion, to return the Agreement
prior to the expiration of this 21-day period. Employee acknowledges that in
signing this Agreement, Employee has relied only on the promises written in this
Agreement, and not on any other promise made by the Company or any other entity
or person.

ARTICLE XVII

SURVIVAL

Articles III, IV, VIII, X, XIII and XIV shall survive the termination of this
Agreement.


--------------------------------------------------------------------------------


Table of Contents

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

[spacer.gif] TEAMSTAFF, INC.

[spacer.gif] By:
                                                                                
        T. Kent Smith
        Chief Executive Officer

[spacer.gif]
                                                                                        
        James Houston
        Employee


--------------------------------------------------------------------------------
